Exhibit 10.24

 

FIRST SUPPLEMENTAL INDENTURE

 

FIRST SUPPLEMENTAL INDENTURE, dated as of March 1, 2010 (this “Supplemental
Indenture”), among Seagate Technology HDD Holdings, an exempted limited
liability company incorporated under the laws of the Cayman Islands (“HDD”),
Seagate HDD Cayman, an exempted limited liability company incorporated under the
laws of the Cayman Islands (the “Successor Company”), Seagate Technology, an
exempted limited liability company incorporated under the laws of the Cayman
Islands, as guarantor (“Parent”), and U.S. Bank National Association, a national
banking association, as trustee (the “Trustee”).

 

RECITALS

 

WHEREAS, HDD, Parent and the Trustee are party to an Indenture, dated as of
September 20, 2006 (as amended or supplemented, the “Indenture”), under which an
aggregate principal amount of (a) $559,608,000 of HDD’s 6.375% Senior Notes due
2011 and (b) $600,000,000 of HDD’s 6.800% Senior Notes due 2016 (collectively,
the “Notes”) have been issued;

 

WHEREAS, HDD and the Successor Company have entered into a share purchase
agreement, dated as of the date hereof, pursuant to which HDD has agreed to sell
substantially all of its properties and assets to the Successor Company (the
“Transaction”);

 

WHEREAS, Section 4.01 of the Indenture provides, among other things, that HDD
shall not convey, transfer or lease all or substantially all of its properties
and assets to any Person (as defined in the Indenture) unless such Person (i) is
organized and validly existing under the laws of the Cayman Islands or under the
laws of the United States of America, any State thereof or the District of
Columbia and (ii) such Person expressly assumes all of the obligations of HDD
under the Notes and the Indenture by supplemental indenture;

 

WHEREAS, pursuant to Section 10.01 of the Indenture, HDD and the Trustee may
amend and supplement the Indenture, without the consent of any Holder, to
evidence the succession of another Person to HDD and the assumption by any such
successor of the covenants, agreements and obligations of HDD in the Indenture
and in the Notes;

 

WHEREAS, HDD desires to guarantee the full and punctual payment of principal of,
premium (if any) on and interest on the Notes when and as the same shall become
due and payable;

 

WHEREAS, HDD, the Successor Company and the Trustee have determined that this
Supplemental Indenture complies with Section 10.01 of the Indenture and does not
require the consent of any Holder and, on the basis of the foregoing, the
Trustee has determined that this Supplemental Indenture is in format
satisfactory to it;

 

WHEREAS, HDD has determined to enter into, and has requested the Trustee to
execute, this Supplemental Indenture for the purpose of confirming that the
Successor Company, as purchaser of substantially all of the properties and
assets of HDD, assumes all of the obligations of HDD under the Indenture and the
Notes, as provided in Section 4.01 of the Indenture;

 

--------------------------------------------------------------------------------


 

WHEREAS, HDD has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel (each as defined in the Indenture) pursuant to Sections 1.02,
4.01 and 10.03 of the Indenture to the effect that the Transaction and the
execution and delivery of this Supplemental Indenture by HDD comply with the
Indenture; and

 

WHEREAS, all other acts and proceedings required by law, by the Indenture and by
the charter documents of HDD to make this Supplemental Indenture a valid and
binding agreement for the purposes expressed herein, in accordance with its
terms, have been duly done and performed.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration the
receipt of which is hereby acknowledged, HDD, the Successor Company, Parent and
the Trustee hereby agree as follows:

 


ARTICLE 1


 

RATIFICATION; DEFINITIONS

 

Section 1.01.           Supplemental Indenture.  This Supplemental Indenture is
supplemental to, and is entered into in accordance with Section 10.01 of the
Indenture, and except as expressly modified, amended and supplemented by this
Supplemental Indenture, all the terms, conditions and provisions of the
Indenture are in all respects ratified and confirmed and shall remain in full
force and effect.

 

Section 1.02.           Definitions.  Unless the context shall otherwise
require, all terms which are defined in Section 1.01 of the Indenture shall have
the same meanings, respectively, in this Supplemental Indenture as such terms
are given in said Section 1.01 of the Indenture.

 

“HDD Guarantee” shall mean the guarantee by HDD, as authenticated and delivered
pursuant to this Supplemental Indenture, which guarantee is set forth in
Article 3 of this Supplemental Indenture.

 

ARTICLE 2

 

ASSUMPTION OF OBLIGATIONS

 

Section 2.01.           Assumption of Obligations under Indenture and Notes. 
Pursuant to Section 4.01 of the Indenture, the Successor Company, as purchaser
of substantially all of the properties and assets of HDD, expressly assumes all
of the obligations of HDD under the Notes and the Indenture.

 

Section 2.02.           Successor Company Substituted.  Pursuant to Section 4.03
of the Indenture, the Successor Company shall succeed to, and be substituted
for, and may exercise every right and power of, HDD as the issuer under the
Indenture with the same effect as if the Successor Company had been named as
“the Company” in the Indenture, and thereafter, HDD shall be relieved of all
obligations and covenants under the Indenture and the Notes.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 3

 

ADDITIONAL GUARANTEE OF HDD

 

Section 3.01.           Additional Guarantee of HDD.  HDD hereby unconditionally
and irrevocably guarantees to each Holder and to the Trustee and its successors
and assigns:

 

(a) the full and punctual payment of principal of, premium (if any) on and
interest on the Notes when the same becomes due and payable at its Stated
Maturity, upon optional redemption, upon required repurchase, upon declaration
of acceleration or otherwise, and all other monetary obligations of the
Successor Company under this Supplemental Indenture, the Indenture and the
Notes; and

 

(b) the full and punctual performance within applicable grace periods of all
other obligations of the Successor Company under this Supplemental Indenture,
the Indenture and the Notes (all the foregoing under (a) and (b) of this
Section 3.01 being hereinafter collectively called the “HDD Guaranteed
Obligations”).

 

HDD further agrees that the HDD Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice or further assent from HDD and that
HDD will remain bound under this Article 3 notwithstanding any extension or
renewal of any HDD Guaranteed Obligation.

 

HDD waives presentation to, demand of, payment from and protest to the Successor
Company of any of the HDD Guaranteed Obligations and also waives notice of
protest for nonpayment.  HDD waives notice of any default under the Notes or the
HDD Guaranteed Obligations.  The obligations of HDD hereunder or under the
Indenture shall not be affected by:

 

(i) the failure of any Holder or the Trustee to assert any claim or demand or to
enforce any right or remedy against the Successor Company or any other Person
under this Supplemental Indenture, the Indenture or the Notes or any other
agreement or otherwise;

 

(ii) any extension or renewal of any thereof;

 

(iii) any rescission, waiver, amendment or modification of any of the terms or
provisions of this Supplemental Indenture, the Indenture, the Notes or any other
agreement;

 

(iv) the release of any security held by any Holder or the Trustee for the
obligations of any of them;

 

(v) the failure of any Holder or the Trustee to exercise any right or remedy
against any other guarantor of the HDD Guaranteed Obligations; or

 

(vi) except as set forth in Section 3.05 of this Supplemental Indenture, any
change in the ownership of HDD.

 

HDD further agrees that the HDD Guarantee herein constitutes a guarantee of
payment, performance and compliance when due (and not a guarantee of collection)
and waives any right

 

3

--------------------------------------------------------------------------------


 

to require that any resort be had by any Holder or the Trustee to any security
held for payment of the HDD Guaranteed Obligations.

 

Except as expressly set forth in Section 9.02 of the Indenture, the obligations
of HDD hereunder shall not be subject to any reduction, limitation, impairment
or termination for any reason, including any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to any defense of
setoff, counterclaim, recoupment or termination whatsoever or by reason of the
invalidity, illegality or unenforceability of the HDD Guaranteed Obligations,
this Supplemental Indenture, the Indenture, the Notes or otherwise.  Without
limiting the generality of the foregoing, the obligations of HDD herein shall
not be discharged or impaired or otherwise affected by the failure of any Holder
or the Trustee to assert any claim or demand or to enforce any remedy under this
Supplemental Indenture, the Indenture, the Notes or any other agreement, by any
waiver or modification of any thereof, by any default, failure or delay, willful
or otherwise, in the performance of the obligations, or by any other act or
thing or omission or delay to do any other act or thing which may or might in
any manner or to any extent vary the risk of HDD or would otherwise operate as a
discharge of HDD as a matter of law or equity.

 

HDD further agrees that the HDD Guarantee shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
principal of or premium (if any) on or interest on any HDD Guaranteed Obligation
is rescinded or must otherwise be restored by any Holder or the Trustee upon the
bankruptcy or reorganization of the Successor Company or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
any Holder or the Trustee has at law or in equity against HDD by virtue hereof,
upon the failure of the Successor Company to pay the principal of or premium (if
any) on or interest on any HDD Guaranteed Obligation or to perform or comply
with any other HDD Guaranteed Obligation, HDD hereby promises to and shall, upon
receipt of written demand by the Trustee, forthwith pay, or cause to be paid, in
cash, to the Holders or the Trustee an amount equal to the sum of (1) the unpaid
amount of such HDD Guaranteed Obligations, (2) accrued and unpaid interest on
such HDD Guaranteed Obligations (but only to the extent not prohibited by law)
and (3) all other monetary HDD Guaranteed Obligations of the Successor Company
to the Holders and the Trustee.

 

HDD further agrees that, as between it, on the one hand, and the Holders and the
Trustee, on the other hand, (x) the maturity of the HDD Guaranteed Obligations
guaranteed hereby may be accelerated as provided in Article 6 of the Indenture
for the purposes of the HDD Guarantee herein, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
HDD Guaranteed Obligations guaranteed hereby, and (y) in the event of any
declaration of acceleration of such HDD Guaranteed Obligations as provided in
Article 6 of the Indenture, such HDD Guaranteed Obligations (whether or not due
and payable) shall forthwith become due and payable by HDD for the purposes of
this Section 3.01.

 

HDD also agrees to pay any and all costs and expenses (including reasonable
attorneys’ fees) incurred by the Trustee or any Holder in enforcing any rights
under this Section 3.01.

 

4

--------------------------------------------------------------------------------


 

Section 3.02.           Successors and Assigns.  This Article 3 shall be binding
upon HDD and its successors and assigns and shall enure to the benefit of the
successors and assigns of the Trustee and the Holders and, in the event of any
transfer or assignment of rights by any Holder or the Trustee, the rights and
privileges conferred upon that party in this Supplemental Indenture, the
Indenture and in the Notes shall automatically extend to and be vested in such
transferee or assignee, all subject to the terms and conditions of this
Supplemental Indenture and the Indenture.

 

Section 3.03.           No Waiver.  Neither a failure nor a delay on the part of
either the Trustee or the Holders in exercising any right, power or privilege
under this Article 3 shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise of any right,
power or privilege.  The rights, remedies and benefits of the Trustee and the
Holders herein expressly specified are cumulative and not exclusive of any other
rights, remedies or benefits which either may have under this Article 3 at law,
in equity, by statute or otherwise.

 

Section 3.04.           Modification.  No modification, amendment or waiver of
any provision of this Article 3, nor the consent to any departure by HDD
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Trustee, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.  No notice to
or demand on HDD in any case shall entitle HDD to any other or further notice or
demand in the same, similar or other circumstances.

 

Section 3.05.           Release of Company Guarantor and Termination of Company
Guarantee.  If HDD and the Successor Company merge with each other or
consolidate together in a transaction permitted by Sections 4.01 and 4.02 of the
Indenture, then the HDD Guarantee shall automatically be terminated upon the
consummation of such merger or consolidation and shall no longer have any effect
from such time without any further action required on the part of the Trustee or
any Holder.  At the request of HDD or the Successor Company, the Trustee shall
execute and deliver an appropriate instrument evidencing such termination.

 

Section 3.06.           Execution and Delivery of the HDD Guarantee.  HDD hereby
agrees that the HDD Guarantee set forth in Section 3.01 of this Supplemental
Indenture shall remain in full force and effect notwithstanding the absence of
the endorsement of any notation of such Company Guarantee on the Notes.

 

ARTICLE 4

 

MISCELLANEOUS

 

Section 4.01.           Effective Date.  This Supplemental Indenture shall
become effective as of the date hereof.

 

Section 4.02.           Counterparts.  This Supplemental Indenture may be
executed in any number of counterparts, each of which shall be an original; but
such counterparts shall constitute but one and the same instrument.

 

Section 4.03.           Acceptance.  The Trustee accepts the Indenture, as
supplemented by this Supplemental Indenture, and agrees to perform the same upon
the terms and conditions set forth

 

5

--------------------------------------------------------------------------------


 

therein as so supplemented.  The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or the due execution thereof by HDD and the Successor Company or in
respect of the recitals contained herein, all of which are made solely by HDD
and the Successor Company.  In entering into this Supplemental Indenture, the
Trustee shall be entitled to the benefit of every provision of the Indenture and
the Notes relating to the conduct or affecting the liability or affording
protection to the Trustee, whether or not elsewhere herein so provided.

 

Section 4.04.           Successors and Assigns.  All covenants and agreements in
this Supplemental Indenture by HDD shall bind its successors and assigns,
whether so expressed or not.

 

Section 4.05.           Severability Clause.  In case any provision in this
Supplemental Indenture or in the Notes shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

Section 4.06.           Governing Law.  This Supplemental Indenture and the
Notes shall be governed by and construed in accordance with the laws of the
State of New York.  This Supplemental Indenture is subject to the provisions of
the Trust Indenture Act and shall, to the extent applicable, be governed by such
provisions.

 

Section 4.07.           Incorporation into Indenture.  All provisions of this
Supplemental Indenture shall be deemed to be incorporated in, and made a part
of, the Indenture; and the Indenture, as amended and supplemented by this
Supplemental Indenture, shall be read, taken and construed as one and the same
instrument.

 

Section 4.08.           Benefits of Supplemental Indenture.  Nothing in this
Supplemental Indenture, the Indenture or the Notes, express or implied, shall
give to any Person, other than the parties hereto and their respective
successors and assigns hereunder and under the Indenture and the Holders of the
Notes, any benefit or any legal or equitable right, remedy or claim under this
Supplemental Indenture or the Indenture.

 

Section 4.09.           References to Supplemental Indenture.  Any and all
notices, requests, certificates and other instruments executed and delivered
after the execution and delivery of this Supplemental Indenture may refer to the
Indenture without making specific reference to this Supplemental Indenture, but
nevertheless all such references shall include this Supplemental Indenture
unless the context requires otherwise.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed, all as of the day and year first above written.

 

 

SEAGATE TECHNOLOGY HDD HOLDINGS

 

 

 

 

 

By:

/s/ Kenneth M. Massaroni

 

 

Name:

Kenneth M. Massaroni

 

 

Title:

Director

 

 

SEAGATE HDD CAYMAN

 

 

 

 

 

By:

/s/ Kenneth M. Massaroni

 

 

Name:

Kenneth M. Massaroni

 

 

Title:

Director

 

 

SEAGATE TECHNOLOGY

 

 

 

 

 

By:

/s/ Kenneth M. Massaroni

 

 

Name:

Kenneth M. Massaroni

 

 

Title:

General Counsel and Secretary

 

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

 

 

 

 

 

By:

/s/ Andrew Fung

 

 

Name:

Andrew Fung

 

 

Title:

Vice President

 

[Signature Page to First Supplemental Indenture]

 

--------------------------------------------------------------------------------